Jfn tbe Wniteb          ~tates     QCourt of jfeberal QCiaitns
                                                                                  FILED
                                            No. 16-692C
                                    (Filed: December 19, 2016)
                                                                                DEC 1 9 2016
                                                                               U.S. COURT OF
                                                                              FEDERAL CLAIMS
                                              )
    GLEN EDWARD MAHONEY,                      )
                                              )        Prose; RCFC 12(b)(l); RCFC
                Pro se Plaintiff,             )        12(b)(6); Lack of Subject Matter
                                              )        Jurisdiction; Res Judicata; Takings
    v.                                        )
                                              )
    THE UNITED STATES,                        )
                                              )
     Defendant.                               )
~~~~~~~~~ )


                                    ORDER OF DISMISSAL

FIRESTONE, Senior Judge.

         Plaintiff Glen Edward Mahoney, proceeding prose, filed the instant complaint

against the United States ("the government") alleging violations of the First, Fourth, and

Fifth Amendments of the Constitution of the United States. Mr. Mahoney claims that at

the time of his birth federal officials used "trickery, intimidation, Extortion, Grand Theft,

Conspiracy, Racketeering, Criminal intent Unjust Emichment, Deceit, Gross

Misrepresentation, [and] Theft by deception" to force his parents to sign a birth

certificate. 1 Compl.   ii 15. By signing the certificate, Mr. Mahoney' s parents unwittingly


1
 The complaint appears to name various individuals and banks as defendants. See Comp!. if 14.
The Court of Federal Claims jurisdiction extends only to claims against the United States. E.g. ,



                                                  7014 1200 ODDO 9093 5425
allowed the government to take his name and use it as collateral for the national debt.

Mr. Mahoney argues that this act constitutes a taking without just compensation in

violation of the Fifth Amendment, and seeks $2,766,698,000.00 in damages. Comp!.               ii
20. The case is currently before the court on the government's motion to dismiss under

Rules of the Court of Federal Claims ("RCFC") 12(b)(l) and 12(b)(6).

       This is the second complaint Mr. Mahoney has filed before this court based on

essentially the same allegations. See Mahoney v. United States, No. 15-1408C, 2016 WL

239749 (Fed. Cl. Jan. 15, 2016) ("Mahoney I"). This court dismissed Mr. Mahoney's

first complaint for lack of subject matter jurisdiction sua sponte. Id. For the reasons that

follow, the court now dismisses the instant complaint.

I.     BACKGROUND

       Mr. Mahoney filed a complaint in this court in 2015 with factual allegations that

are identical to those found in his present complaint. See Mahoney v. United States, No.

15-1408C, 2016 WL 239749 (Fed. Cl. Jan. 15, 2016). The heart of Mr. Mahoney's

allegation lies in a comprehensive scheme by the government to create "economic slaves"

out of the American public. See Comp!.     ii 11. At the time of his birth, Mr. Mahoney
claims, the government fraudulently required his parents to sign a birth certificate,

thereby allowing the government to establish a secret trust fund in his name. The plan is

explained in a statement allegedly made by Woodrow Wilson's political advisor Edward



United States v. Sherwood, 312 U.S. 584, 88 (1941); Stephenson v. United States, 58 Fed. Cl.
186, 190 (2003). Therefore, Mr. Mahoney's claims against defendants other than the United
States are DISMISSED pursuant to RCFC 12(b)(2).
                                               2
Mandell House. Id. at ii 11. According to the statement, the government began issuing

birth certificates and created the social security system as a ruse to acquire the rights and

property of private citizens. Id. By doing so "every American will insure [the

government] for any loss [it] may incur and in this manner, every American will

unlmowingly be [the government's] servant." Id. 2

        In his initial complaint, plaintiff purported to bring this case under the Racketeer

Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1961 et. seq., and the

First Amendment. Mahoney I, 2016 WL 239749, at* 1. The court found that because

plaintiff failed to state a claim under a money-mandating statute or constitutional

provision, his complaint must be dismissed. Id. at * 1-2. In this complaint, Mr. Mahoney

argues the government violated the Takings Clause of the Fifth Amendment, as well as

unstated provisions of the First and Fourth Amendments. Mr. Mahoney seeks to recover

$2,766,698,000.00, the alleged value of the fund. Comp!. ii 20.

        Mr. Mahoney filed the instant complaint, Docket No. I, and a motion to proceed

informa pauperis, Docket No. 5, on June 13, 2016. On August 29, 2016 the government


2
  Mr. Mahoney's allegations are consistent with what is !mown as the "redemption theory."
"According to the redemption theory, the federal government tricks people into becoming United
States citizens by having individuals register for a birth certificate and social security card.
These documents purportedly create a fictitious entity that is separate from the real person and is
evidenced by the appearance of the person's all-capitalized name on his or her birth certificate
and social security card. The theory alleges that through these documents individuals 'pledge
themselves and their property, through their newly created fictitious entities, as security for the
national debt.' According to proponents of this theory, because the actual persons are the
rightful owners, the [g]overnment hold the debt in secret, individual trust accounts. Claims
based on this 'theory' -that has been described as 'equal parts revisionist legal history and
conspiracy theory' -have been overwhelmingly unsuccessful." Troxelle v. United States, No. 10-
312C, 2010 WL 3982349, at *2 (Fed. Cl. Oct. 6, 2010) (citations omitted).
                                                 3
filed a motion for extension of time to respond to the complaint. Docket No. 8. The

court granted the government's motion on August 31, 2016. The government filed a

motion to dismiss for lack of subject matter jurisdiction pursuant to RCFC 12(b )(1) and

failure to state a claim under RCFC 12(b)(6) on September 9, 2016. Docket No. 12. Mr.

Mahoney submitted his response on October 7, 1016, Docket No. 13, and the government

filed its reply on October 21, 2016. Docket No. 14. On November 14, 2016, plaintiff

filed a supplemental brief to his opposition to the government's motion to dismiss stating

that he will "refuse to accept any dismissal, all in justice, only judgment on merit .... "

Docket No. 15. The court finds that oral argument is unnecessary for the resolution of

this case.

II.    LEGAL STANDARD

       The Tucker Act grants this court "jurisdiction to render judgment upon any claim

against the United States founded either upon the Constitution or any Act of Congress or

any regulation of an executive department, or upon any express or implied contract with

the United States, or for liquidated or unliquidated damages in cases not sounding in

tort." 28 U.S.C. § 1491(a)(l). The court's jurisdiction is limited to claims based upon

money-mandating provisions of law. See Fisher v. United States, 402 F.3d 1167, 1172

(Fed. Cir. 2005).

       Mr. Mahoney is proceeding prose. The pleadings of prose plaintiffs are

generally held to "less stringent standards than formal pleadings drafted by lawyers."

Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, a prose plaintiff must meet the


                                              4
burden of demonstrating the court's subject matter jurisdiction. See, e.g., Matthews v.

United States, 750 F.3d 1320, 1322 (Fed. Cir. 2014) (citation omitted); Mora v. United

States, 118 Fed. Cl. 713, 715 (2014) (citation omitted). In order for a complaint to

survive a motion to dismiss under RCFC 12(b)(6) for failure to state a claim, a prose

plaintiff must still "allege facts plausibly suggesting (not merely consistent with) a

showing of entitlement to relief to avoid dismissal for failure to state a claim," Filler v.

United States, 602 F. App'x 518, 520 (Fed. Cir. 2015) (quoting Acceptance Ins. Cos. v.

United States, 583 F.3d 849, 853 (Fed. Cir. 2009); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 557 (2007) (internal quotation marks omitted)). The facts as alleged "must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact)." Id. (quoting Twombly,

550 U.S. at 555).

III.   DISCUSSION

       A.     The Court Lacks Subject Matter Jurisdiction over Plaintiffs First and
              Fourth Amendment Claims and Statutory Claims
       To the extent that Mr. Mahoney's claim relies upon the First and Fourth

Amendments, the court lacks subject matter jurisdiction. It is well established that

neither the First nor the Fourth Amendment is a money-mandating provision of the

Constitution. Cabral v. United States, 317 F. App'x. 979, 981 (Fed. Cir. 2008) (holding

that the First Amendment is not money-mandating); Brown v. United States, 105 F.3d

621, 623 (Fed. Cir. 1997) ("Because monetary damages are not available for a Fourth

Amendment violation, the Court of Federal Claims does not have jurisdiction over such a

                                              5
violation."). Because these provisions are not money-mandating, the court lacks subject

matter jurisdiction.

       Additionally, because Mr. Mahoney raised identical First and Fourth Amendment

claims in his previous complaint, these claims are barred by res judicata. See generally

Mahoney v. United States, No. 15-1408C, 2016 WL 239749 (Fed. Cl. Jan. 15, 2016).

The principle of res judicata may apply to questions of jurisdiction. Citizens Elecs. Co.,

Ltd v. OSRAM GmBH, 225 F. App'x 890, 893 (Fed. Cir. 2007). Although a dismissal for

lack of subject matter jurisdiction is not an adjudication on the merits, it retains "some

preclusive effect" if the plaintiff fails to cure the jurisdictional problems. Lea v. United

States, 126 Fed. Cl. 203, 213 (2016). "'If[a] second-filed claim presents the same

jurisdictional issue as raised in the first suit, the doctrine of res judicata bars the second

claim,' unless 'the second-filed claim contains new information which cures the

jurisdictional defect fatal to the first-filed suit."' Id. (quoting Goad v. United States, 46

Fed. Cl. 395, 398 (2000)). Here, Mr. Mahoney's present complaint does not contain

additional information sufficient to cure the jurisdictional defects regarding the

allegations based on the First and Fourth Amendments.

       B.     Plaintiff Fails to State a Claim under the Takings Clause
       Mr. Mahoney's takings claim fails because he does not concede the validity of the

government's actions. A "claimant must concede the validity of the government action

which is the basis of the taking claim to bring suit under the Tucker Act."




                                               6
Tabb Lakes, Ltd. v. United States, 10 F.3d 796, 802 (Fed. Cir. 1993); see also Gahagan v.

United States, 72 Fed. Cl. 157, 161 (2006) (citing Fla. Rock Indus., Inc. v. United States,

791 F.2d 893, 898 (Fed. Cir. 1986)). In order to recover on a takins claim, the "allegation

must not be that the [g]overnment's conduct in and of itself violated the law, but that the

effect of a valid exercise of sovereign authority resulted in the taking of private property

for public use, but without payment." Crocker v. United States, 37 Fed. Cl. 191, 196

( 1997). If the government action is not authorized, then the action "may be enjoinable,

but [does] not constitute a taking effective to vest some kind of title in the government

and entitlement to just compensation in the owner or former owner." Filler, 602 Fed.

App'x 518 (quoting Del-Rio Drilling Programs Inc. v. United States, 146 F.3d 1358,

1362 (Fed. Cir. 1998)).

       Mr. Mahoney's Fifth Amendment takings claim is explicitly premised on the

unlawfulness of the alleged government act. He states that at the time of his birth federal

officials used "trickery, intimidation, Extortion, Grand Theft, Conspiracy, Racketeering,

Criminal intent Unjust Enrichment, Deceit, Gross Misrepresentation, [and] Theft by

deception" to force his parents to sign a birth certificate. Comp!. if 15. Each of these

allegations constitutes an unlawful act on the government's behalf and cannot form the

basis of a takings claim. Therefore, the facts set out in Mr. Mahoney's complaint, taken

as true, do not satisfy the requirements of a Fifth Amendment takings claim.

Consequently his complaint fails to state a claim.




                                             7
IV.   CONCLUSION

      For the reasons stated above, the government's motion to dismiss is GRANTED.

Mr. Mahoney's complaint must be DISMISSED and his motion for leave to file informa

pauperis is DENIED AS MOOT. The clerk shall enter judgment accordingly.

 IT IS SO ORDERED.




                                        8